Citation Nr: 0934188	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for pulmonary 
tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
determined new and material evidence has not been submitted 
to reopen a claim of service connection for PTB.  

In May 2007, the Board remanded this case for additional 
evidentiary development.  All requested development has been 
completed and the claim is now before the Board for 
adjudication.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an April 1957 rating decision, the RO denied 
entitlement to service connection for pulmonary tuberculosis.  
The Veteran did not appeal that decision, and it became 
final.

2.  In a March 1976 rating decision, the RO confirmed its 
denial of service connection for pulmonary tuberculosis.  The 
Veteran did not appeal that decision, and it became final.  

2.  Since the April 1957 and March 1976 rating decisions, 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim, has not been received.  


CONCLUSIONS OF LAW

1.  The April 1957 and March 1976 rating decisions denying 
service connection for pulmonary tuberculosis are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
pulmonary tuberculosis, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  (2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2007 which fully addressed all 
required notice elements and was sent prior to the initial 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the June 2007 letter included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The June 2007 letter also informed the Veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Throughout the pendency of 
this appeal, the Veteran was advised of his opportunities to 
submit additional evidence, including after a November 2004 
SOC which provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of an SSOC issued in August 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has 
attempted to obtain medical records from all health care 
providers identified by the Veteran and it appears that all 
obtainable evidence has been obtained and associated with the 
claims file.  Significantly, neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for pulmonary tuberculosis 
(PTB) was denied in a rating decision dated April 1957.  At 
that time, the RO considered the Veteran's service treatment 
records, which did not contain complaints or findings related 
to PTB, and lay statements which stated that the Veteran was 
diagnosed with PTB in 1956 and 1957.  Also of record was a 
certificate from Dr. JC, dated April 1957, which stated he 
treated the Veteran from November to December 1944 and 
diagnosed him with malaria, sinusitis, and chronic 
bronchitis, although no facilities were available for 
laboratory or X-ray examinations.  The RO denied the 
Veteran's claim on the basis that there was no record of 
diagnosis or treatment during service for PTB and there no 
medical evidence showing the Veteran's present physical 
condition.  The Veteran was advised of the RO's decision in 
April 1957 but he did not submit a timely appeal as to the 
RO's determination; therefore, the April 1957 rating decision 
became final.  See 38 U.S.C.A. § 7105.  

Following the April 1957 rating decision, the Veteran 
attempted to reopen his previously denied claim by submitting 
medical records showing he was diagnosed with PTB as early as 
1944.  The Veteran submitted a statement from Dr. JC, dated 
October 1957, which is similar to his April 1957 certificate, 
except that he stated that his treatment of the Veteran 
during the latter part of 1944 led to the diagnoses of 
malaria and chronic bronchitis, with PTB noted 
parenthetically.  Dr. JC also stated that, since there was no 
X-ray or other laboratory facilities, the diagnosis was not 
confirmed.  The Veteran submitted X-rays and a statement from 
Dr. TPM, dated July 1956, which reflects the Veteran was 
treated for PTB during 1956.  

In support of his claim, the Veteran also submitted a written 
statement reflecting that he was admitted to the Mission 
Hospital, Silliman University, Dumaguete City, from August to 
September 1947 for treatment of PTB and sinusitis.  In this 
regard, he submitted a January 1976 affidavit from Dr. JG, 
said Medical Director of the Silliman Medical Center, which 
states that he "knows for a fact" that the Veteran was 
admitted to Mission Hospital for treatment of PTB and 
sinusitis.  

Based on the evidence submitted following the April 1957 
rating decision, the RO issued a March 1976 rating decision 
confirming its denial of the Veteran's claim of service 
connection for PTB.  In denying the Veteran's claim, the RO 
noted that Dr. JG's affidavit was inadequate to establish PTB 
because it was based on memory, and the other evidence was 
not probative because it related to the Veteran's current 
condition.  The Veteran was advised of his right to appeal 
the RO's decision by way of a VA Form 1-4107; however, the 
Veteran did not initiate an appeal as to the RO's March 1976 
rating decision.  Therefore, the March 1976 rating decision 
became final.  See 38 U.S.C.A. § 7105.  

Since the March 1976 rating decision, the new, pertinent 
evidence that has been submitted includes medical records 
which show the Veteran has continued to receive treatment for 
PTB.  See medical records September 1969 (Dr. NRC), December 
1973 (Dr. AAG), January 1976 (Dr. GBR), October 1979, July 
2007 (Dr. LBM).  While this evidence is new in the sense that 
it was not of record at the time of the last final decision, 
the Board finds it is not material because it does not raise 
a reasonable possibility of substantiating the claim.  
Indeed, although the medical evidence shows the Veteran has 
been treated for PTB from 1969 to 2005, the evidence does not 
show that the Veteran's PTB was incurred during service or 
within the three-year presumptive period thereafter; nor does 
the evidence show the Veteran's PTB is otherwise related to 
military service.  

The Board does not doubt the Veteran sincerely believes 
service connection is warranted for PTB; however, the new 
evidence submitted does not show that PTB was incurred during 
service or the three-year presumptive period thereafter; nor 
does it show the Veteran's PTB is otherwise related to 
service.  Therefore, the Board finds that the evidence 
received in conjunction with the claim to reopen is not new 
and material, and does not serve to reopen the claim for 
service connection for PTB.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, we must conclude that no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for epilepsy is not reopened, 
and the appeal is accordingly denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


